Citation Nr: 1106257	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-26 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent 
for service-connected residuals of a right ankle fracture status 
post surgery prior to December 18, 2008, and since February 1, 
2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 to August 1983 and 
from March 2005 to November 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a February 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  

The Veteran provided testimony at a November 2009 hearing before 
the undersigned.  A transcript of the proceeding is associated 
with the claims folder.  

The Board remanded the Veteran's appeal in December 2009.  The 
Board is satisfied that there has been substantial compliance 
with the remand directives and it may proceed with review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

For the entire appeal period, with the exception of the period in 
which a temporary total rating is in effect, the Veteran's 
residuals of a right ankle fracture status post surgery are 
manifested by marked limitation of ankle motion.


CONCLUSION OF LAW

For the entire appeal period, with the exception of the period in 
which a temporary total rating was assigned, the criteria for a 
disability evaluation of 20 percent for right ankle fracture 
status post surgery have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.71a, Diagnostic 
Code (DC) 5271 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Substantially compliant notice was sent in April 2009 and the 
claim was readjudicated, most recently in a July 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, obtained private treatment 
records, afforded the Veteran VA examinations, provided the 
Veteran an opportunity to testify before the Board, and assisted 
the Veteran in obtaining evidence.  Based on the foregoing, all 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file, and 
the Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including sections 
4.2, the regulations do not give past medical reports precedence 
over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.  

Where, as in this case, entitlement to compensation has already 
been established and an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Nevertheless, where the evidence contains factual findings that 
show a change in the severity of symptoms during the course of 
the rating period on appeal, assignment of staged ratings would 
be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Diagnostic Code 5271 provides a 10 percent rating where there is 
moderate limitation of ankle motion and a 20 percent rating where 
there is marked limitation of ankle motion.  38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5271.

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. 
§ 4.71, Plate II.

Discussion

In a July 2007 rating decision, service connection was granted 
and a 10 percent rating assigned for residuals, right ankle 
fracture, status post surgery, effective November 14, 2006.  In 
August 2007 and March 2008 rating decisions, temporary total 
ratings were assigned; 10 percent ratings were assigned at the 
conclusion of the convalescent periods.  The Veteran's 
representative submitted a claim for increase in January 2009.  
In the rating action on appeal, the RO assigned a temporary total 
rating effective December 18, 2008 (the date of surgery) and a 10 
percent rating, effective February 1, 2009.  

The Veteran's right ankle disability is currently rated under DC 
5271 as 10 percent disabling.  In determining whether the next 
higher 20 percent rating is warranted prior to December 18, 2008 
and since February 1, 2009, the pertinent evidence of record has 
been reviewed and a discussion of such evidence follows.  

In a July 2010 rating decision, the RO granted service connection 
for tender scars with paresthesias, as a residual of the 
Veteran's service-connected right ankle disability.  The RO 
assigned a 10 percent rating, effective from November 10, 2006, 
and a 20 percent rating, effective from October 23, 2008.  As the 
Veteran has been granted a separate disability evaluation for his 
residual scars associated with the service-connected right ankle 
and he has not initiated an appeal, this issue is not currently 
before the Board. 

A February 2008 private treatment record demonstrates that the 
Veteran underwent surgery for his service-connected right ankle 
disability to remove hardware and  repair the peroneus brevis 
tendon.  

In a March 2008 rating decision, the RO assigned a temporary 
total rating, effective from February 15, 2008; a 10 percent 
rating was assigned effective April 1, 2008.  

The Veteran was afforded a VA examination in April 2008.  At the 
time, the Veteran reported that he underwent surgery in February 
of 2008 because repeated x-rays demonstrated that the screws were 
improperly placed or too long in his right ankle.  The Veteran 
reported that he is recovering from the surgery.  The Veteran 
indicated that subsequent to the February 2008 surgery he wore a 
brace for a period of time, however, had pain associated with the 
brace and discontinued the use of the brace.  The Veteran 
currently wears high-top leather boots to support his ankle.  He 
reported experiencing pain in his right ankle at all times on a 
level of 3/10.  He reported that walking or standing for more 
than one hour causes pain on a 6/10 level.  He reported that the 
pain subsides when he sits or rests for a few minutes.  The 
Veteran reported experiencing swelling of his right ankle as the 
day progresses.  The Veteran reported that he has not been 
incapacitated as a result of his ankle pain.  He is currently 
employed as an environmental technician, which is a desk job 50 
percent of the time; he has not been incapacitated at this job 
due to his right ankle disability and can perform the usual work.  
The Veteran reported that he is limited to some extent in his 
ability to perform activities of daily living, as his ankle pain 
is a problem.  He does a little yard work and some house work; 
however, he remains sedentary for a good portion of the time and 
does not exercise.  

On examination, the Veteran walked slowly, limping on his right 
ankle.  He did not use an assistive device and no orthotics were 
needed.  On range of motion, the examiner noted limitation of 
motion of the right ankle; dorsiflexion was from 0 to 20 degrees 
and plantarflexion was from 0 to 15 degrees.  The Veteran 
experienced pain at the extremes of all ranges of motion.  There 
was some swelling of the lateral aspect of the ankle.  The ankle 
itself is generally tender laterally.  The examiner noted there 
was no change in active or passive range of motion during repeat 
motion testing and no additional loss of range of motion due to 
pain, weakness, impaired endurance, fatigue, incoordination, or 
flare-ups.  The diagnosis was healed fracture of the dome of the 
talar in the right ankle.  The examiner characterized the 
limitation of motion as significant.  

A December 2008 private treatment record demonstrates that the 
Veteran underwent surgery for his service-connected right ankle 
disability; specifically, the Veteran underwent arthroscopy with 
debridement to correct the peroneal brevis tendon.  

In the February 2009 rating action on appeal, the RO assigned a 
temporary total rating, effective December 28, 2008 and a 10 
percent rating, effective February 1, 2009.  

During a November 2009 hearing before the Board, the Veteran 
testified that in addition to pain, he has an altered gait, and 
underwent surgery in December 2008.  

The Board remanded the claim to afford the Veteran another VA 
examination to determine the current severity of his right ankle 
disability following the most recent surgeries.  

At a February 2010 VA examination, the Veteran reported that 
since the December 2008 surgery, his ankle has progressively 
worsened, as he experiences increased pain.  His pain is usually 
a 3/10 to a 5/10, with sharp 10/10 pain and immobility if he 
overstrains or bears too much weight on his ankle or he 
experiences cold weather.  The Veteran is not currently taking 
any pain medication except for Tylenol.  The Veteran experiences 
flare-ups if he moves suddenly or bears too weight suddenly on 
his ankle; the pain is short-lived, lasting five minutes to an 
hour or two and is alleviated with rest.  The Veteran utilizes a 
cane or crutches as needed.  His activities of daily living are 
limited due to his ankle; he does not do much housework and his 
wife now mows the lawn and he is unable to shovel in the yard.  
He cannot throw hay to his horses anymore, nor can he go hiking.  
His self-care is completed with no particular limitations except 
for being slowed down.  He can walk short distances slowly, 
however, he is not able to run at all.  The Veteran is currently 
employed as an information technology systems analyst, whereas he 
sits for most of the time and can perform his usual work. 

The examiner noted that the Veteran had recently undergone left 
knee surgery.  On examination, the Veteran was limping when he 
walked.  He had trouble bearing weight on his right ankle.  The 
Veteran's posture and gait were abnormal.  The examiner described 
the ankle bone and firm structures as very tender, a 3/4 in 
severity.  When walking, the Veteran was unable to walk heel-to-
toe because of marked unsteadiness of his right ankle.  His lower 
leg appeared to be weak and insecure.  On range of motion 
testing, plantarflexion was from 0 to 60 degrees with pain at 60 
degrees and dorsiflexion was from 0 to 25 degrees.  The examiner 
noted that if the Veteran's ankle was passively moved when he was 
nonweight-bearing, he experienced pain in a dorsiflexion position 
at 5 degrees and could go no further.  The ankle appeared 
unstable during motion on walking.  Repetitive motion 
dorsiflexing and plantarflexing caused pain on extremes of range 
of motion, but did not decrease the range of motion or increase 
the residual pain.  There was no change in active or passive 
range of motion during repeat motion testing and no additional 
losses of range of motion or loss of function of the involved 
joints due to pain, weakness, impaired endurance, fatigue, 
incoordination or flare-ups or loss of function.  Upon 
examination, the examiner diagnosed the Veteran with a healed 
right ankle fracture, remote, with postoperative status and 
continued screw fixation and painful paresthesias.  

Given the evidence of record, the Board finds that a 20 percent 
rating is warranted for the entire appeal period, with the 
exception of the periods in which the temporary total rating was 
in effect.  

The April 2008 VA examination included the examiner's 
characterization of the Veteran's limitation of motion as 
significant; plantar flexion limited to 15 degrees.  While that 
examination was conducted approximately two months after the 
February 2008 surgery, the range of motion findings are similar 
to those reported at the most recent February 2010 examination, 
conducted more than one year after the most recent surgery.  The 
February 2010 examiner reported range of motion as plantar 
flexion to 60 degrees and dorsiflexion to 25 degrees, which is 
beyond what is considered normal (dorsiflexion to 20 degrees; 
plantar flexion to 45).  The examiner further commented that 
Veteran experienced pain at 5 degrees dorsiflexion when passively 
moved and could go no further.  With consideration of DeLuca, 5 
degrees of dorsiflexion is a more accurate reporting of range of 
motion.  

Therefore, resolving all doubt in the Veteran's favor, the 
exhibited functional loss more closely approximates marked 
limitation of motion and thus a rating of 20 percent for the 
entire appeal period, with the exception of that period in which 
a temporary total rating was in effect.

Extraschedular Considerations

During both the April 2008 and February 2010 VA examinations the 
Veteran reported that the pain from his right ankle disability 
interferes with his activities of daily living, as he is limited 
to some extent in his ability to perform yard work, house work, 
and he cannot exercise beyond walking slowly.  As such, the Board 
must adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 22 
Vet. App. 242 (2008).  

In this case, the rating criteria for ankle disabilities 
reasonably describe the Veteran's disability level and 
symptomatology and provide for ratings based on limitation of 
motion.  The effects of pain and functional impairment have been 
taken into account and are considered in applying the relevant 
criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's 
disability have been fully considered and are contemplated in the 
rating schedule; hence, referral for an extraschedular rating is 
unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  


ORDER

A 20 percent rating for service-connected residuals of a right 
ankle fracture status post surgery is granted, subject to the 
laws and regulations governing the award of monetary benefits. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


